ORDER

PER CURIAM:
AND NOW, this 21st day of October, 1994, the Petition for Alowance of Appeal is granted, the order of the Superior Court entered January 6, 1994 affirming the dismissal of Petitioner’s post-trial motions by the Court of Common Pleas of Lancaster County is reversed, see DeAngelis v. Newman, 501 Pa. 144, 460 A.2d 730 (1983) and Brogan, Inc. v. Holmes Electric Protective Co. of Philadelphia, 501 Pa. 234, 460 A.2d 1093 (1983), and the case is remanded to the Court of Com*407mon Pleas of Lancaster County for consideration of Petitioner’s post-trial motions.
MONTEMURO, J., is sitting by designation.